The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
We reject the petitioner’s contention that the appellant’s submission of a magnetic tape to the New York State Department of Motor Vehicles was not a filing of a notice of cancellation of the respondent Jónica Milbrad’s automobile insurance pursuant to Vehicle and Traffic Law § 313. It is undisputed that the appellant’s submission was returned by the Depart*623ment of Motor Vehicles with the designation "unresolved no-hit.” Under the regulations promulgated by the Commissioner of the Department Motor Vehicles (15 NYCRR 34.1 et seq.), such a designation is a filing of a notice of cancellation (see, 15 NYCRR 34.2 [a]-[f]; 34.7 Q] [2], [3]; 34.7 [o]). Accordingly, Milo-rad’s automobile insurance was properly cancelled (see, Matter of Eveready Ins. Co. v George, 208 AD2d 835, 836). Bracken, J. P., Balletta, Thompson and Hart, JJ., concur.